Citation Nr: 1403250	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for depression. 

2. Entitlement to a disability evaluation in excess of 40 percent for a low back disability.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  

In an April 2013 statement, the Veteran's attorney waived initial RO consideration of all evidence submitted after the issuance of the June 2010 Statement of the Case.  38 C.F.R. § 20.1304(c) (2013).  

In October 2013, the Veteran filed new claims for a temporary 100 percent evaluation due to convalescence from back surgery and entitlement to service connection for varicoceles.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to a disability evaluation in excess of 40 percent for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's depression causes no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for no more than a 30 percent disability evaluation for depression have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in July 2008 satisfied the duty to notify provisions by informing the Veteran that he needed to show that his depression had worsened.  

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  At his April 2013 hearing, the Veteran's attorney stated that the Veteran did not receive benefits from the Social Security Administration.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An independent medical opinion from a private physician was also obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Depression

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible.  Barr, 21 Vet. App. at 308.  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  The Veteran's depression is currently rated under Diagnostic Code 9434 as 10 percent disabling.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  Id.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In a January 2008 VA treatment record, the Veteran denied depression, anxiety, and mood swings.  This provides evidence against his claim.  

In July 2008, the Veteran underwent a VA examination.  He reported feeling depressed.  His affect was constricted and his mood was dysphoric and irritable.  He denied feelings of worthlessness, guilt, hopelessness, and helplessness.  He reported occasional thoughts of harming people who he perceived as having wronged him.  

At the examination, he did not display abnormal psychomotor activity.  His speech and thought processes were normal.  He did not have hallucinations or inappropriate behavior.  His thought content showed preoccupation with his homelessness, grief over the death of his ex-wife, and his desire for increased benefits.  The examiner found that his impulse control was "fair" because he did not commit physical violence but he occasionally lost his temper "over mild stressors."  He reported insomnia.  The Veteran did not feel that his depression contributed to his unemployment.  The examiner diagnosed depression and assigned a GAF score of 70, indicating some mild symptoms.  He reported suicidal ideation but the examiner concluded that this was due to the death of his ex-wife.  (Therefore, his suicidal ideation does not provide evidence in support of his claim. ) 

The examiner concluded that the Veteran's depression resulted in deficiencies in judgment because of his thoughts of harming people who he perceived as having wronged him.  It caused deficiencies in thinking because of his preoccupation with a few topics.  It caused deficiencies with family relationships because he did not get along with his two sisters.  Lastly, it caused deficiencies in his mood because he was depressed and irritable most days.  His depression did not cause deficiencies in his ability to work.  The examiner stated that the Veteran did not have reduced reliability or productivity due to his symptoms and did not have total occupational and social impairment.  

The July 2008 VA examiner's findings regarding deficiencies caused by the Veteran's depression support the criteria for a 30 percent evaluation because they show that his symptoms interfere in several areas.  However, the finings do not support a 50 percent evaluation because the examiner specifically found that the symptoms do not cause reduced reliability and productivity.  Further, his suicidal ideation was attributed to the death of his ex-wife and not to his service-connected disability.  The examiner also found that the Veteran's memory was normal.  Lastly, the GAF score of 70 indicates mild symptoms.  

The Veteran reported not getting along with his two sisters, which provides some support of a finding that he had difficulty establishing and maintaining effective interpersonal relationships.  This provides evidence in support of a 50 percent evaluation.  However, this single finding is outweighed by the findings discussed above.  

In a January 2009 VA treatment record, the Veteran reported feeling depressed and a decrease in appetite and ability to concentrate because of his back pain.  He denied suicidal and homicidal ideation.  This evidence does not support his claim for an increased evaluation.  

In February 2012, the Veteran underwent an examination conducted by Dr. A. S., a private physician.  The Veteran reported mood swings.  Dr. A. S. concluded that the Veteran's symptoms had no impact on his ability to accept and carry out short or simple instructions, make simple work-related decisions, ask simple questions, ask for help, be aware of normal hazards, and travel in unfamiliar places. 

He found that the Veteran's depression had a slight impact on his ability to follow detailed instructions, maintain concentration for extended periods, perform activities punctually, follow an ordinary routine without special supervision, complete a normal work day without interference from symptoms, ability to interact appropriate with the public, maintain socially appropriate behavior and respond appropriately to changes in a work setting.  

Dr. A. S. found that the Veteran's symptoms had a moderate impact on his ability to complete a normal work week without interference from his symptoms and get along with his co-workers.  Dr. A. S. did not find that the Veteran's symptoms markedly or extremely interfered with any aspect of life. 

In April 2013, Dr. A. S. wrote a second medical report.  He stated that the Veteran had frequent feelings of hopelessness and helplessness.  He occasionally cried and was occasionally angry and verbally abusive.  He was not physically violent.  He denied anxiety and socialized by going to movies, restaurants, and church.  He reported sleep disturbance and occasional nightmares.  He felt tired and had no energy.  At the examination, his affect was sharp and his mood was depressed.  He was fully oriented and his memory was normal.  He denied suicidal ideation.  He reported that he lived with his girlfriend.  Dr. A. S. assigned a GAF score of 65, indicating some mild symptoms.  

Dr. A. S.'s findings support a 30 percent evaluation because they show that the Veteran has impaired impulse control because he sometimes was verbally abusive.  Further, Dr. A. S. found that the Veteran's symptoms slightly or moderately interfered with several aspects of his life, as listed above. 

Dr. A. S.'s findings do not support a 50 percent evaluation because, in part, the GAF score of 65 indicates only mild symptoms.  Additionally, the Veteran was able to maintain an effective relationship with his girlfriend and he socialized regularly, showing that he could establish and maintain effective relationships.  Although he found that the symptoms impact the Veteran's ability to follow detailed instructions, this impact was only mild.  Lastly, the Veteran did not have memory impairment.  

At his April 2013 hearing, the Veteran competently and credibly testified that he was moody and uninterested in activities.  He attributed his insomnia in part to his medication.  He stated that he "sometimes" thought about re-joining the Army so that he could go to Iraq and die and that "sometimes" he no longer wanted to live with his back pain or age because he thought his pain was going to get worse.  The Veteran also testified that he distanced himself with other people approximately 70 percent of the time because of his back pain.  The Veteran's testimony provides support for a 30 percent evaluation because it shows that he has mood disturbance and sleep problems.  Although he stated that he isolated himself from people, he also testified that he lived with his girlfriend at the time of his hearing.  His statement regarding suicidal ideation provides evidence in support of an evaluation higher than 30 percent but it is outweighed by the other evidence of record.  

For these reasons, the Board finds that the overall disability picture for the Veteran's depression more closely approximates a 30 percent evaluation.  To this extent, his appeal is granted.  However, his disability picture does not more closely approximate a 50 percent rating under the applicable Diagnostic Code. 38 C.F.R. § 4.7.  To this extent, the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's symptoms from depression have not met the criteria for a rating higher than 30 percent at any time during the appeal.  Fenderson, 12 Vet. App. at 125-26 .

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's depression are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.



ORDER

A 30 percent disability evaluation for depression is granted.  


REMAND

The Veteran's most recent VA examination was conducted in July 2008, over five years ago.  Although independent opinions from Dr. A. S. were provided in February 2012 and April 2013, they did not address the factors set forth in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A new examination is required to assess the current severity of his low back disability, to include the DeLuca factors.  38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The issue of entitlement to a TDIU has been raised by the record.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Including the grant of an increased evaluation for depression, the Veteran's disabilities do not meet the threshold set forth in 38 C.F.R. § 4.16(a) but there is evidence that suggests he may be unable to secure or follow a substantially gainful occupation due to his service-connected low back disability.  38 C.F.R. § 4.16(b).  A remand for referral to consider an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for neurological and orthopedic examinations with an appropriate clinician.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The examiner's attention is called to the February 2012 and April 2013 reports from Dr. A. S., the April 2013 vocational assessment from J. S., and the Veteran's April 2013 hearing testimony.  

b) The examiner must determine the current severity of the Veteran's low back disability, and its impact on his employability and daily activities.  The examiner should specifically:

i) Provide the Veteran's range of motion of his thoracolumbar spine, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  

ii) Determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) List any associated neurologic abnormalities to include radiculopathy to the lower extremities.  
iv) Describe the Veteran's surgical scars.

c) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary pursuant to the VCAA, readjudicate the issues on appeal to include TDIU.  Entitlement to compensable separate ratings must be considered for bilateral lower extremity radiculopathy as well as scarring, both of which are secondary residuals to the Veteran's low back disability.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. §4.16(b) (2013).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


